                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF KANSAS


LYNNETTE MAYHEW,                     )
Individually and on behalf of        )
all others similarly situated,       )
                                     )
                          Plaintiff, )
                                     )
v.                                   )               Case No.: 18-2365-JWL-KGG
                                     )
ANGMAR MEDICAL HOLDINGS, INC., )
d/b/a ANGELS CARE HOME HEALTH, )
                                     )
                          Defendant. )
____________________________________)

                          MEMORANDUM & ORDER

      Now before the Court is Plaintiff’s Motion to Compel. (Doc. 40.) After

reviewing the submissions of the parties, Plaintiff’s motion is GRANTED in part

and DENIED in part as more fully set forth herein.

                           FACTUAL BACKGROUND

      Plaintiff brings this action for allegedly unpaid and improper wages pursuant

to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. Plaintiff alleges that she

             worked as an hourly, non-exempt LPN from 2017 until
             the end of her employment. At all relevant times,
             Defendant employed Plaintiff as an hourly employee.
             Plaintiff alleges that her job duties routinely required her
             to work in excess of forty (40) hours per workweek, and
             that she was often denied overtime premiums and/or not


                                           1
             paid for the entirety of the compensable straight time or
             overtime hours she worked per workweek.
                    Plaintiff alleges that she (and all similarly situated
             hourly, non-exempt employees) kept her hours of work
             using the company-wide timekeeping practices and
             policies put in place by Defendant. Plaintiff alleges that
             she and other similarly situated hourly, non-exempt
             employees were required to work off the clock. This
             work occurred before the beginning of their shifts,
             following the end of their shifts, and during their shifts.
                    As hourly, non-exempt employees, Plaintiff and
             other similarly situated hourly, nonexempt employees are
             and were entitled to overtime premiums for hours worked
             in excess of forty (40) each week. See 29 U.S.C. § 213.
             The unpaid work time that Defendant required Plaintiff
             and other similarly situated hourly, non-exempt
             employees to work off the clock often put Plaintiff and
             other similarly situated employees at a total number of
             hours exceeding forty (40) in a workweek. Plaintiff
             alleges that Defendant’s policies and practices willfully
             deny hourly, non-exempt employees overtime pay for all
             hours worked including hours worked beyond forty (40)
             in a workweek.

(Doc. 40, at 1-2; see also generally Doc. 1.) Plaintiff has plead her case as a

collective action and recently filed a brief seeking conditional certification, which

is currently pending before the District Court. (Doc. 40, at 10; Doc. 43.)

      Defendant generally denies Plaintiff’s allegations. Defendant contends that

it was never Plaintiff’s employer. (Doc. 48, at 2-3.) Rather, according to

Defendant, Plaintiff was employed by E Medical Group of Kansas, Inc. and E

Medical Group NO. 4, LLC and during that employment, “the named defendant,

AngMar Medical Holdings, Inc. provided certain payroll and Human Resources


                                           2
services to those entities.” (Id., at 3.) Defendant contends that it “was not

plaintiff’s employer, and indeed, has not employed any LPNs at any time material

hereto.” (Id.)

      Plaintiff alleges that Defendant “owns and operates multiple subsidiary

entities, including but not limited to, E Medical Holdings of Kansas, E Medical

Holdings of Kansas No. 4, Angels Care Home Health, and other entities.” (Doc. 1,

at 3.) According to Plaintiff,


         [e]vidence gathered to date indicates that Angmar was a co-
         employer pursuant to 29 U.S.C. §201, which states that
         under the FLSA, an ‘employer’ subject to the Act is defined
         as ‘any person acting directly or indirectly in the interest of
         an employer in relation to an employee.’ Under a
         Department of Labor (‘DOL’) regulation interpreting the
         FLSA, joint employers exist ‘where the employee performs
         work which simultaneously benefits two or more
         employers.’ 29 U.S.C. § 201. A joint employment
         relationship generally exists in situations: (1) where
         employers arrange to share the employee's service; (2)
         where one employer acts in the interest of the other
         employer in relation to the employee; or (3) where
         employers are not entirely dissociated with respect to a
         particular employee and may share control of the employee,
         either directly or indirectly, because of the fact that one
         employer is controlled by or under common control with the
         other employer. To determine the existence of joint
         employers, courts generally look to whether the alleged joint
         employers ‘exercise[d] significant control over the same
         employees.’ Courts recognize independent entities as joint
         employers if the entities ‘share or co-determine those
         matters governing the essential terms and conditions of
         employment.’ Creech v. P.J. Wichita, L.L.C., No. 16-CV-
         2312-JAR-GEB, 2017 U.S. Dist. LEXIS 33340, at *13-14

                                          3
          (D. Kan. Mar. 8, 2017). Plaintiff seeks evidence through
          this discovery to refute Defendant’s assertion that it was not
          a Plaintiff’s employer.
(Doc. 40, at 2-3.)

      At issue are certain requests contained in Plaintiff’s second set of written

discovery to Defendant. In addition to objections based on not being Plaintiff’s

employer, Defendant objects that the discovery requests at issue – including

definitions used (or omitted) by Plaintiff therein – are vague, ambiguous,

confusing, overly broad, unduly burdensome, and not proportional to the needs of

the case. (Doc. 48, at 4-6.)

                                    ANALYSIS

I.    Legal Standard for Motion to Compel.

      “Courts are given broad discretion to control and place appropriate limits on

discovery.” Semsroth v. City of Wichita, No. 06-2376-KHV-DJW, 2007 WL

2287814, at *1 (D. Kan. Aug. 7, 2007) (citing Kutilek v. Gannon, 132 F.R.D. 296,

297 (D. Kan. 1990)) (in context of whether to stay discovery). Magistrate Judges

are “afforded broad discretion in the resolution of non-dispositive discovery

disputes.” In re Urethane Antitrust Litig., No. 04-1616-JWL, 2014 WL 61799, at

*1 (D. Kan. Jan. 8, 2014) (citing A/R Roofing, L.L.C. v. Certainteed Corp., 2006

WL 3479015, at *3 (D. Kan. Nov. 30, 2006) ) (other internal citations omitted).

      Fed.R.Civ.P. 26(b) states that


                                          4
             [p]arties may obtain discovery regarding any
             nonprivileged matter that is relevant to any party's claim
             or defense and proportional to the needs of the case,
             considering the importance of the issues at state in the
             action, the amount in controversy, the parties' relative
             access to relevant information, the parties' resources, the
             importance of the discovery in resolving the issues, and
             whether the burden or expense of the proposed discovery
             outweighs its likely benefit. Information within this
             scope of discovery need not be admissible in evidence to
             be discoverable.

As such, the requested information must be nonprivileged, relevant, and

proportional to the needs of the case to be discoverable. Holick v. Burkhart, No.

16-1188-JTM-KGG, 2018 WL 372440, at *2 (D. Kan. Jan. 11, 2018).

      Relevance is “broadly construed” at the discovery stage. Kimberly Young v.

Physician Office Partners, Inc., No. 18-2481-KHV-TJJ, 2019 WL 4256365, at *1

(D. Kan. Sept. 9, 2019) (citation omitted). “Relevant information is ‘any matter

that bears on, or that reasonably could lead to other matter that could bear on’ any

party’s claims or defenses.” Id. (quoting Rowan v. Sunflower Elec. Power Corp.,

No. 15-cv-9227-JWL-TJJ, 2016 WL 3745680, at *2 (D. Kan. July 13, 2016)

(quoting Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978)).

             When the discovery sought appears relevant, the party
             resisting discovery has the burden to establish the lack of
             relevancy by demonstrating that the requested discovery
             (1) does not come within the scope of relevancy as
             defined under Fed. R. Civ. P. 26(b)(1), or (2) is of such
             marginal relevancy that the potential harm occasioned by
             that discovery would outweigh the ordinary presumption
             in favor of broad disclosure.
                                          5
Id. at *2 (quoting General Elec. Cap. Corp. v. Lear Corp., 215 F.R.D. 637, 640

(D. Kan. 2003)). A party asserting objections as to breadth, burdensomeness,

vagueness, and ambiguity has the burden of supporting such objections unless the

requests are facially objectionable. Id., at 3-4. Within these parameters, the Court

will address the various objections raised.

      A.       Temporal Objection.

      In response to Requests Nos. 2-4, 6, 8-9, 12-13, and 15, Defendant objects

that only two years of documents should be produced, rather than the three years

requested by Plaintiff. “Plaintiff requested three years of documents because that

is the applicable statute of limitations if a willful violation is found.” (Doc. 40, at 7

(citing 29 U.S.C. 255(a).) Defendant contends that “[t]he statute of limitations

applicable to plaintiff’s claims is two years, unless she can prove a willful

violation.” (Doc. 40-1, at 2 (citing 29 U.S.C. § 255(a).) Defendant continues that

because “[t]here has been no finding of willfulness with regard to any act by

defendant, which did not employ plaintiff,” the three year time period is “too

long.” (Id.)

      Regardless of whether the violation is willful or not, the Court finds the

temporal limitation proposed by Plaintiff to be appropriate and not overly broad.

The Court overrules Defendant’s temporal objection as to the discovery requests

at issue. Because this is the only objection Defendant raised in response to
                                           6
Requests Nos. 8, 12, and 13, the Court GRANTS Plaintiff’s motion as to these

requests and ORDERS Defendant to produce any and all responsive documents

within the three year time frame within thirty (30) days of the date of this

Order.

      B.     Manuals, Policies & Procedures, Handbooks, Training Materials,
             and Job Descriptions (Requests Nos. 2, 3, and 14).

      Document Request No. 2 seeks manuals, policies and procedures, training

materials and memos regarding pay policies and timekeeping policies for LPNs,

and pay for unscheduled overtime. (Doc. 40-1, at 3.) Request No. 3 asks for the

same documents, if not produced in response to Request No. 2, for LPNs working

in Kansas. (Id., at 7.) Request No. 14 seeks training manuals and related materials

related to the use of Defendant’s computer system by LPNs. (Id., at 18.)

Defendant objected to producing responsive documents but, as Plaintiff states,

“does reference the fact that it produced an employee manual in its initial

disclosures.” (Doc. 40, at 8.)

      Defendant objects that the requests are overly broad, unduly burdensome,

not reasonably calculated to lead to the discovery of admissible evidence,1

irrelevant, not proportional to the needs of the case, and vague and confusing.



1
  The Court notes that the “reasonably calculated” standard was replaced by the
“relevant” and “proportional to the needs of the case” standard several years ago. See
Fed.R.Civ.P. 26(b).
                                            7
(Doc. 40-1, at 5, 8, 18.) Defendant also contends that it does not understand

Plaintiff’s use of the term “LPN.” (Doc. 40-1, at 3.)

      As to Defendant’s overbreadth objection, Plaintiff argues that the Requests

“are not overly broad as they seek operations manuals, employee training manuals,

manager training manuals, policy and procedures manuals, employee handbooks,

manager handbooks, memos, job descriptions and policies regarding LPNs and

Defendant’s own computer system.” (Doc. 40, at 8.) The Court agrees that the

Requests are not facially overbroad as the relevance of this information to

Plaintiff’s claims is facially apparent. This objection is overruled.

      Defendant next contends that these requests are overly broad because they

seek “any and all” documents. (Doc. 40-1, at 5, 8, 18.) Plaintiff counters that this

“has been addressed by Plaintiff limiting the request to those specific manuals,

handbooks, job descriptions and memos.” (Doc. 40, at 8.)

      This Court has previously specifically held that while the term “any and all”

may be considered an objectionable omnibus term, the term is “not per se

inappropriate.” Chavira v. Packers Sanitation Serv. Inc., Ltd., No. 17-2281-HLT-

KGG, 2018 WL 5925002, at *8 (D. Kan. Nov. 13, 2018) (quoting Blair v.

TransAm Trucking, Inc., No. 09-2443-EFM-KGG, 2017 WL 402163, at *4 (D.

Kan. Jan. 30, 2017).

                   Courts in this District have held that a discovery
             request may be facially overly broad if it uses an
                                          8
             ‘omnibus term’ such as ‘relating to,’ ‘pertaining to,’ or
             ‘concerning.’ Johnson v. Kraft Foods North America,
             Inc., 238 F.R.D. 648, 658 (D. Kan. 2006) (citing
             Cardenas v. Dorel Juvenile Group, Inc., 232 F.R.D.
             377, 382 (D. Kan. 2005) (internal citations omitted)).
             ‘That rule, however, applies only when the omnibus term
             is used with respect to a general category or broad range
             of documents.’ Id. See also Sonnino v. University of
             Kansas Hosp. Authority, 221 F.R.D. 661, 667 (D. Kan.
             2004); Aikens v. Deluxe Fin. Servs., Inc., 217 F.R.D.
             533, 538 (D. Kan. 2003).
                    Courts want to avoid a situation in which a party
             upon whom discovery is served needs ‘either to guess or
             move through mental gymnastics ... to determine which
             of many pieces of paper may conceivably contain some
             detail, either obvious or hidden, within the scope of the
             request.’ Id. ‘When, however, the omnibus phrase
             modifies a sufficiently specific type of information,
             document, or event, rather than large or general
             categories of information or documents, the request will
             not be deemed objectionable on its face.’ Id.

Waters v. Union Pacific Railroad Co., No. 15-1287-EFM-KGG, 2016 WL

4479127, at *2 (D. Kan. August 25, 2016) (citing Union Pacific R. Co. v. Grede

Foundries, Inc., No. 07-1279-MLB-DWB, 2008 WL 4148591, at *4 (D. Kan.

Sept. 3, 2008)). The Court finds that here, as in Waters and Blair, the omnibus

terms used in Plaintiff’s Requests 2, 3, and 14 sufficiently modify specifically

identified categories of information. As such, Defendant’s objection as to the

overbreadth of the phrase “any and all” is overruled.

      Plaintiff argues that “Defendant has made no effort to comply with its duty

to provide an evidentiary basis for its undue burden objection.” (Id., at 9.) The


                                          9
Court agrees that Defendant has failed to provide adequate explanation or support

as to how these Requests are unduly burdensome. This objection is overruled.

      Plaintiff states that Requests 2, 3 and 14 are relevant because she “alleges

that Defendant did not properly pay her or other similarly situated LPNs, including

for working unscheduled overtime.” (Doc. 40, at 9.) Defendant contends,

however, that it does not understand Plaintiff’s use of the term “LPN.” (Doc. 40-1,

at 3.) Plaintiff has defined “LPN” (along with “all similarly situated, non-exempt

employees” and “Plaintiffs”) as

             all current and former individuals employed by
             Defendant who were paid on an exempt salary basis as
             LPNs as described in Interrogatory No. 3, at any time
             between July 12, 2015[,] and the present, and who
             worked at the Nevada, Missouri, El Dorado Springs,
             Missouri, and Stockton, Missouri locations and other
             locations throughout the United States.

(Doc. 48-2, at 4 (emphasis added).)

      While the Court finds this definition to be fairly straight forward, Defendant

continues to deny that it ever employed any LPN, including Plaintiff. (Doc. 48, at

3.) Plaintiff continues that the Requests

             are relevant to Angmar’s asserted defense that it is not
             Plaintiff’s employer and does not employ LPNs. To date,
             the corporate documents such as manuals that have been
             produced have all indicated that they were generated and
             distributed by Angmar and further indicate that Plaintiff,
             and similarly situated employees, were governed by the
             same set of rules, policies and procedures generated from
             Defendant’s corporate headquarters in Dallas. Plaintiff
                                            10
             understands that this is likely an issue Defendant will
             continue to litigate, including potentially through
             dispositive motion or in opposition to class certification,
             and that is exactly why the requested documents should
             be produced – they are relevant to hotly contested issues
             in the case.

(Doc. 40, at 9.)

      The Court agrees that requested information regarding Plaintiff and other

similarly situated individuals is “relevant to hotly contested issues” that go to the

very heart of the case. That stated, the Court acknowledges that Defendants

contend they never employed Plaintiff and have never employed LPNs. Plaintiff’s

very own definition of the term “LPN” included in the document requests defines

LPN as including only “current and former individuals employed by Defendant.”

(Doc. 48-2, at 4 (emphasis added).)

      Defendant has asserted throughout the pendency of this case that it has never

employed LPNs during the material timeframe. As such, the Court is at a loss to

see how Plaintiff can expect Defendant to provide information responsive to these

Requests containing the term “LPN” as defined by Plaintiff to include only such

individuals employed by Defendant. This Court is not reaching a conclusion as to

the ultimate issue of whether Defendant did, in fact, “employ” Plaintiff or the other

LPNs at issue. Thus, while the Court overrules Defendant’s other objections, the

verbiage of this definition, taken in conjunction with Defendant’s denial of the

underlying issue of employing LPNs, precludes Defendant from producing – or
                                          11
even possessing – documents responsive to these document requests. The portion

of Plaintiff’s motion relating to Requests 2, 3, and 14 is, therefore, DENIED.

      Plaintiff continues that Defendant has failed to establish why Requests 2, 3,

and 14 are not proportional to the case or why they are vague and ambiguous.

(Doc. 40, at 9.) Plaintiff also contends that Defendant’s argument that the requests

are overly broad “because Defendant has more than thirty locations in nine states is

not a valid concern.” (Doc. 40, at 8.) According to Plaintiff,

             Request No. 2 is limited specifically to time-keeping
             issues, which is important for class issues, i.e., whether
             the same policies and procedures apply to all its
             employees or not. Request No. 3 is specifically limited
             to Defendant’s Kansas locations. Request No. 14 is
             limited to the computer systems used by Defendant,
             which necessarily created a log of time in which Plaintiff
             and others similarly situated were working for Defendant
             on its computer system. Further, these documents are
             likely to illustrate the all employees use Defendant’s
             centralized computer system and not individual computer
             systems.

(Doc. 40, at 8.) Because the Court has determined that Defendant is unable to

respond to these Requests as worded, the Court need not address the

appropriateness or sufficiency of these remaining objections.

      That stated, the Court advises that once the low burden of relevance has

been established, “the legal burden regarding the defense of a motion to compel

resides with the party opposing the discovery request.” Finley v. City of Colby,

Kansas, No. 17-1215-EFM-KGG, 2019 WL 2342975, at *2 (D. Kan. June 3, 2019)
                                         12
(citing Swackhammer v. Sprint Corp. PCS, 225 F.R.D. 658, 661, 662, 666 (D.

Kan. 2004) (stating that the party resisting a discovery request based on

overbreadth, vagueness, ambiguity, or undue burden/expense objections bears the

burden to support the objections)). Thus, “the objecting party must specifically

show in its response to the motion to compel, despite the broad and liberal

construction afforded by the federal discovery rules, how each request for

production or interrogatory is objectionable.” Sonnino v. University of Kansas

Hosp. Authority, 221 F.R.D. 661, 670–71 (D. Kan. 2004).

      C.      Documents Regarding Timekeeping for Kansas LPNs (Requests
              Nos. 4, 6 and 15).

      Requests Nos. 4, 6 and 15 seek documents regarding time keeping and

payroll documents for “the persons employed by Defendant as LPNs at the

locations in which Plaintiff worked” (No. 4), “for the job title or position of LPN

working in the state of Kansas” (No. 6), and referring “to the payment of overtime

by Defendant or any related entities to their LPNs working in Kansas …

addressing in any way the issue of overtime pay” (No. 15). (Doc. 40-1, at 9, 12,

18.) Plaintiff argues that “Defendant goes out of its way to say it is confused by

the definition of LPN” and Defendant “clearly knows who was employed as an

LPN at the locations where Plaintiff worked and at the locations in Kansas.” (Doc.

40, at 10.)



                                         13
      As discussed above, regardless of the arguable relevancy of the information

requested, Plaintiff’s definition of the term LPN makes it impossible for Defendant

to respond to the majority of document requests using this term because Defendant

contends it did not employ any LPNs. Request No. 4, for instance, specifically

seeks information “for the persons employed by Defendant as LPNs at the

locations in which Plaintiff worked.” (Doc. 40-1, at 9.) This is clearly a Request

in which the verbiage of Plaintiff’s definition of the term “LPN,” taken in

conjunction with Defendant’s denial of the underlying issue of employing LPNs,

precludes Defendant from producing responsive documents. The portion of

Plaintiff’s motion relating to Requests Nos. 4, 6, and 15 is, therefore, DENIED.

      As for Defendant’s other objections, the Court overrules the objection

regarding Plaintiff’s use of the phrase “any and all,” as discussed above. Defendant

also objects that Request No. 6 is overly broad, unduly burdensome, and

disproportionate to the needs of the case because she

             has not identified the persons who might have
             participated in the communication, and the very broad
             request for every document reflecting any
             communication about compensation or deductions is so
             overbroad that it could be read to require extensive
             investigation by defendant, just to attempt to identify the
             communicators and to locate each communication about
             the deduction for an insurance premium, or when
             someone completed a W-4 form, or when someone added
             a dependent to their health insurance coverage.



                                         14
(Doc. 40-1, at 14.) The Court finds that Defendant has not adequately supported

these boilerplate objections and overrules the same. Finley v. City of Colby,

Kansas, No. 17-1215-EFM-KGG, 2019 WL 2342975, at *2 (D. Kan. June 3, 2019)

(citation omitted); Sonnino v. University of Kansas Hosp. Authority, 221 F.R.D.

661, 670–71 (D. Kan. 2004).

      Defendant also objects that Plaintiff has not defined the term “related

entities” in Request No. 15. (Doc. 40-1, at 19.) While this is true, the Court is

comfortable that “related entities” should be taken to mean any of the entities for

which Defendant has provided payroll and Human Resources services. Defendant

contends, however, that employing such a definition makes Request No. 15

“overly broad, unduly burdensome, not reasonably calculated to lead to the

discovery of admissible evidence, and is not proportionate to the needs of the case,

as the entities for which defendant does provide payroll services number more than

thirty and are located in nine different states … and would encompass hundreds of

LPNs.” (Id., at 19-20.) Defendant continues that Plaintiff “never worked for most

of those entities, having been employed only by E Medical Group of Kansas No. 4,

LLC and E Medical Group of Kansas, Inc. within the state of Kansas.” (Id., at 20.)

      Plaintiff counters that “the request for payroll and time keeping information

for other LPNs in Kansas is actually very limited in this context wherein Plaintiff

alleges company-wide FLSA violations that impact all LPNs.” (Doc. 40, at 10.)


                                          15
The Court agrees. Plaintiff is not seeking this information from all related entities

“located in nine different states.” Plaintiff is seeking this information only for

LPNs in Kansas. Defendant’s objection is overruled. As discussed above, the

Court also overrules Defendant’s objection to the use of the phrase “all

documents.” That stated, Plaintiff’s motion is DENIED as to Requests Nos. 4, 6,

and 15, for the reasons set forth above.

      D.     Audits (Request No. 9).

      This Request asked Defendant to produce “documents which reflect any

audits on the manner in which Plaintiff and any other employees working in

Plaintiffs’ [sic] position were compensated…” (Doc. 40-1, at 16.) As stated

above, the Court overrules Defendant’s objection as to the three year time frame

of this request.

      Defendant responded that Plaintiff failed to define the term “audit.” (Doc.

40-1, at 16.) Defendant continued that “[i]f the term is meant to indicate an audit

by any governmental agency, within the two-year period prior to the filing of this

lawsuit, defendant has no documents within its possession, custody, or control

which are responsive to the request.” (Id.)

      Plaintiff contends that “the Human Resources Director during the time

Plaintiff was employed by Defendant testified at deposition about the periodic

audits that were performed by Defendant.” (Doc. 40, at 11.) Plaintiff also


                                           16
contends that defense counsel “did not express any lack of understanding this word

during the meet and confer and indeed said she would check with her client on

whether its audits were recorded on paper and could be produced.” (Id.) Thus,

Plaintiff asks “that Defendant be required to produce all documents concerning its

audits of LPN time records.” (Id.)

      Defendant responds that

             [a]s is noted in the DOL Compliance Checklist … ,
             provided in defendant’s supplemental production,
             defendant requires its payroll personnel to look for “red
             flags,” such as the same work time and lunch time
             recorded for every day in the pay period. It directs
             payroll personnel to look for situations where actual
             work time is not recorded, with the specific hour and
             minutes. This type of auditing process is done by a spot
             check of payroll information, and does not result in a
             document. According to defendant’s personnel, there are
             no additional documents that pertain to this auditing
             process.

(Doc. 48, at 25.) Plaintiff does not dispute Defendant’s explanation. (See

generally Doc. 53.) “Defendants cannot be compelled to produce documents they

do not possess or that do not exist.” Hall v. Life Care Cntrs. of Am., Inc., No. 16-

2729, 2018 WL 1992333, at *5 (D. Kan. April 27, 2018). As such, the Court

DENIES Plaintiff’s motion as it pertains to Request No. 9.

       E.    Records of Plaintiff’s Access to Defendant’s Computer System
             (Request No. 16).




                                         17
      Request No. 16 asks for “each record of access to Defendant’s computer

system, by Plaintiff,” in native format, “such as log file, network access record,

windows events log, or other similar type file, including information as to

date and time of access.” (Doc. 40-1, at 20-21.) As stated above, the Court

overrules Defendant’s objection as to the three year time frame of this request.

      Defendant responds, however, that

             Plaintiff had no access to [its] computer system. When
             she worked for E Medical Group of Kansas, Inc. and E
             Medical Group No. 4, LLC, plaintiff entered her time by
             use of company-issued iPad. When she left her
             employment, plaintiff wrongfully retained that company-
             owned equipment, despite repeated efforts to have her
             return it. As a result, plaintiff has in her possession the
             native-format information regarding her time entries.

(Id., at 21.) Plaintiff argues that Defendant’s response “indicates a lack of

understanding of how computer systems work.” (Doc. 40, at 11.) Plaintiff states

that the information requested would take the form of “a log file, a network access

record, a window event log or a document by some other name.” (Id.) According

to Plaintiff, “[t]he purpose of this document(s) sought here is to illustrate when

Plaintiff accessed Defendant’s computer system and how long she was logged into

the system for purposes of comparison to the hours for which she was paid.” (Id.)

      The Court finds Plaintiff’s request to be relevant and proportional to the

needs of the case. Plaintiff’s motion is GRANTED as to Request No. 16 and

Defendant is instructed to provide any such responsive information.
                                          18
      F.     Potentially Withheld Documents.

      Plaintiff argues that Defendant did not indicate whether documents were

being withheld on the basis of its objections. Plaintiff continues that Fed.R.Civ.P.

34(b)(2)(C) requires an objection to “‘state whether any responsive materials are

being withheld on the basis of that objection.’” (Doc. 40, at 12 (quoting

Fed.R.Civ.P. 34.) Plaintiff argues that doing so is “especially important after

Defendant made a supplemental production, but did not state which documents

went to which requests or provided any guidance on whether it was standing on

particular objections.” (Id.) Plaintiff asks the Court to order Defendant “to amend

its responses to so-reflect and to identify which documents respond to which

requests.” (Id.)

      Defendant did not address this issue in its response brief. (See generally

Doc. 48.) Regardless, the Court finds Plaintiff’s request to be appropriate. This

portion of Plaintiff’s motion is GRANTED.

      G.     Identity of Other LPNs (Interrogatory No. 3).

      This Interrogatory asked Defendant to “[i]dentify all persons employed by

Defendant or related entities in the position of LPN” and, as to each person,

provide their name, last known address and telephone number and dates of

employment. (Doc. 40-2, at 4.) Defendant was also instructed to identify who it

“contends was the employer of the individual, and why” and indicate “whether


                                         19
such person was paid any overtime compensation for hours worked in excess of 40

per week.” (Id.) If such individual was not paid overtime for all hours worked in

excess of 40 per week, Defendant was instructed to “state the reason why overtime

compensation was not paid to such person.” (Id.) Finally, Defendant was

instructed to “[i]dentify which person worked in the State of Kansas.” (Id., at 5.)

As discussed above, the Court overrules Defendant’s temporal objection to the

Interrogatory and finds that the three-year period requested by Plaintiff is

appropriate.

      Defendant again contends that, within the two years prior to the filing of this

lawsuit, it has not employed anyone as an LPN. (Doc. 48-3, at 6.) Interrogatory

No. 3, however, specifically asks for “all persons employed by Defendant or

related entities in the position of LPN … .” (Id., at 5 (emphasis added).) Further,

unlike Plaintiff’s Requests for Production, the Interrogatories do not include the

definition of “LPN” that restricted the term LPN to only “current and former

individuals employed by Defendant.” (Compare Doc. 48-1, at 2-6 with Doc. 48-

2, at 4 (emphasis added).)

      Defendant objects that Plaintiff has not defined the term “related entities.”

(Doc. 48-3, at 6.) While this is true, the Court is comfortable that “related entities”

should be taken to mean any of the entities for which Defendant has provided

payroll and Human Resources services. Defendant concedes that it “provides


                                          20
certain Human Resources and payroll services” to various other entities. (Doc. 40-

1, at 2.) As such, the Court anticipates Defendant has information responsive to

this request.

      Defendant argues, however, that employing such a definition makes

Interrogatory No. 3 “overly broad, vague and confusing, unduly burdensome, not

reasonably calculated to lead to the discovery of admissible evidence, and

disproportionate to the needs of the case.”2 (Id.) According to Defendant, this is

because its “services are available for entities located in nine states, [but] plaintiff

only worked in Kansas, for E Medical Group of Kansas, Inc. and E Medical Group

of Kansas No. 4, LLC during her employment.”

      Plaintiff counters that “the request for payroll and time keeping information

for other LPNs in Kansas is actually very limited in this context wherein Plaintiff

alleges company-wide FLSA violations that impact all LPNs.” (Doc. 40, at 10.)

The Court agrees. Plaintiff is not seeking this information from all related entities

“located in nine different states.” Plaintiff is seeking this information only for

LPNs in Kansas. Defendant’s objection is overruled. As discussed above, the

Court also overrules Defendant’s objection to the use of the phrase “all

documents.” Plaintiff’s motion is GRANTED as to Interrogatory No. 3.

      2
          Again, the Federal Rules of Civil Procedure have abandoned the “not
reasonably calculated standard” in exchange for the “proportional to the needs of the
case” standard. See Fed.R.Civ.P. 26(b).

                                            21
      The Court acknowledges that Defendant has provided a “listing” of certain

employees of E Medical Group of Kansas or E Medical Group No. 4 for the

relevant time period. (Doc. 48, at 10.) Defendant has not, however, provided all

of the information requested by Interrogatory No. 3. (Doc. 53, at 4.) Further, the

Court anticipates Defendant has not provided an actual verified, supplemental

response to Interrogatory No. 3. Defendant is instructed to do so.



      IT IS THEREFORE ORDERED that Plaintiff’s Motion to Compel (Doc.

40) is GRANTED in part and DENIED in part as more fully set forth herein.

Defendant is ORDERED to produce any and all responsive documents within

thirty (30) days of the date of this Order.

      IT IS SO ORDERED.

      Dated this 25th day of October, 2019, at Wichita, Kansas.

                                        S/ KENNETH G. GALE
                                       HON. KENNETH G. GALE
                                       U.S. MAGISTRATE JUDGE




                                          22
